                         Case 19-11025-MFW               Doc 71       Filed 06/14/19        Page 1 of 17



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re:
                                                                          Chapter 11
         TRIANGLE PETROLEUM CORPORATION,
                                                                          Case No. 19-11025 (MFW)
                                   Debtor.1
                                                                          Ref. Docket Nos. 8, 9, 45 & 47


                   ORDER (I) APPROVING (A) THE ADEQUACY OF THE DISCLOSURE
                    STATEMENT AND (B) THE SOLICITATION PROCEDURES AND
                             (II) CONFIRMING THE CHAPTER 11 PLAN OF
                   REORGANIZATION OF TRIANGLE PETROLEUM CORPORATION

                  The above-captioned debtor and debtor in possession (the “Debtor”) having:

                  a. Commenced and concluded, on May 7, 2019, the prepetition solicitation of the vote to
                     accept or reject the Chapter 11 Plan of Reorganization of Triangle Petroleum
                     Corporation (as the same may be modified, supplemented and amended from time to
                     time, the “Plan”)2 by distributing to the Claim Holder in Class 2 (Secured Note
                     Claim), the only Claim that is Impaired under the Plan, in accordance with the terms
                     of chapter 11 of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules the
                     following:

                                   i. the Plan;

                                   ii. the Disclosure Statement for Chapter 11 Plan of Reorganization of
                                       Triangle Petroleum Corporation (as the same may be modified,
                                       supplemented      and     amended    from    time    to     time,
                                       the “Disclosure Statement”); and

                                   iii. a ballot to vote on the Plan and/or opt-out of the releases contained
                                        therein (the “Ballot”);

                  b. commenced, on May 8, 2019 (the “Petition Date”), the Chapter 11 Case by filing a
                     voluntary petition for relief under chapter 11 of the Bankruptcy Code;

                  c. filed, on the Petition Date:

                                   i. the Plan [Docket No. 8];

         1        The last four digits of the Debtor’s taxpayer identification number are 0762. The Debtor’s mailing address
         is 100 Fillmore Street, 5th Floor, Denver, Colorado 80206.
         2        Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Plan.
01:24513288.11
                       Case 19-11025-MFW         Doc 71      Filed 06/14/19    Page 2 of 17



                               ii. the Disclosure Statement [Docket No. 9];

                               iii. the Debtor’s Motion for Entry of an Order (I) Scheduling Combined
                                    Hearing on Adequacy of Disclosure Statement and Confirmation of
                                    Chapter 11 Plan of Reorganization; (II) Approving Procedures for
                                    Objecting to Disclosure Statement and Chapter 11 Plan of
                                    Reorganization; (III) Approving Prepetition Solicitation Procedures
                                    and Form and Manner of Notice of Commencement, Combined
                                    Hearing, Non-Voting Status, and Objection Deadlines; (IV) Approving
                                    Notice and Objection Procedures for the Assumption of Executory
                                    Contracts and Unexpired Leases; (V) Conditionally (A) Directing the
                                    United States Trustee not to Convene Section 341(a) Meeting of
                                    Creditors and (B) Waiving Requirement of Filing Schedules and
                                    Statements and Rule 2015.3 Reports; and (VI) Granting Related Relief
                                    [Docket No. 7] (the “Scheduling Motion”); and

                               iv. the Declaration of Joseph Arena on behalf of Epiq Corporate
                                   Restructuring, LLC Regarding Service of Solicitation Package and
                                   Voting and Tabulation of Ballot Cast on the Chapter 11 Plan of
                                   Reorganization of Triangle Petroleum Corporation [Docket No. 10]
                                   (the “Voting Declaration”), which details the results of the Plan voting
                                   process;

                 d. served, on May 10, 2019, the Notice of (I) Commencement of Chapter 11 Case,
                    (II) Combined Hearing on (A) Disclosure Statement and (B) Confirmation of the
                    Chapter 11 Plan of Reorganization, and (III) Procedures for Objecting to the
                    Disclosure Statement and Chapter 11 Plan of Reorganization, Including the
                    Proposed Procedures for the Assumption of Executory Contracts and Unexpired
                    Leases – and – Notice of Non-Voting Status upon all known Holders of Claims
                    against and Equity Interests in the Debtor, the U.S. Trustee, and certain other parties
                    in interest;

                 e. filed, on May 31, 2019, and June 6, 2019, the Plan Supplement [Docket Nos. 45 &
                    47]; and, on June 12, 2019:

                               i. the Memorandum of Law in Support of Order (I) Approving (A) the
                                  Adequacy of the Disclosure Statement and (B) the Solicitation
                                  Procedures and (II) Confirming the Chapter 11 Plan of
                                  Reorganization of Triangle Petroleum Corporation [Docket No. 67]
                                  (the “Confirmation Brief”);

                               ii. the Declaration of Ryan D. McGee, in Support of Order (I) Approving
                                   (A) the Adequacy of the Disclosure Statement and (B) the Solicitation
                                   Procedures and (II) Confirming the Chapter 11 Plan of
                                   Reorganization of Triangle Petroleum Corporation [Docket No. 66]
                                   (the “McGee Declaration”); and


01:24513288.11

                                                         2
                       Case 19-11025-MFW          Doc 71      Filed 06/14/19    Page 3 of 17



                 f. operated its business during the Chapter 11 Case as a debtor in possession pursuant to
                    section 1107(a) and 1108 of the Bankruptcy Code.

                 This Court having:

                 a.     determined that: (i) this Court has jurisdiction over this proceeding and the parties
                        and property affected hereby pursuant to 28 U.S.C. § 1334 and the Amended
                        Standing Order of Reference from the United States District Court for the District
                        of Delaware dated February 29, 2012; (ii) approval of the Disclosure Statement
                        and confirmation of the Plan are core proceedings under 28 U.S.C. § 157(b)(2);
                        (iii) this Court has jurisdiction to (a) approve the adequacy of the information
                        contained in the Disclosure Statement and to determine whether the Plan complies
                        with the applicable provisions of the Bankruptcy Code and should be confirmed,
                        and (b) enter a final order, consistent with Article III of the United States
                        Constitution, with respect thereto; and (iv) venue in this District was proper as of
                        the Petition Date and remains proper pursuant to 28 U.S.C. §§ 1408 and 1409;

                 b.     determined that the Debtor was and is an entity eligible for relief under section
                        109 of the Bankruptcy Code;

                 c.     reviewed the solicitation procedures regarding the vote to accept or reject the Plan
                        (the “Solicitation Procedures”) and entered, on May 9, 2019, an order approving
                        the Scheduling Motion [Docket No. 27] (the “Scheduling Order”);

                 d.     reviewed the Plan, Disclosure Statement, the Confirmation Brief, the McGee
                        Declaration, the Voting Declaration, and all other filed pleadings, exhibits,
                        statements, affidavits, declarations, and comments regarding confirmation of the
                        Plan, including all objections, statements, and reservations of rights, if any, made
                        with respect thereto;

                 e.     reviewed the discharge, compromises, settlements, releases, exculpations, and
                        injunctions set forth in Article X of the Plan, as modified hereby;

                 f.     held the Combined Hearing on June 14, 2019 at 10:30 a.m., prevailing Eastern
                        Time, pursuant to sections 1126, 1128, and 1129 of the Bankruptcy Code and
                        Bankruptcy Rules 3017 and 3018;

                 g.     heard the statements, arguments, and objections, if any, made by counsel and
                        other interested parties in respect of the adequacy of the Disclosure Statement and
                        confirmation of the Plan;

                 h.     overruled any and all objections to the Disclosure Statement and confirmation of
                        the Plan and all statements and reservations of rights that were not consensually
                        resolved or withdrawn unless otherwise indicated;

                 i.     found that the Debtor and the JPM Parties have been and will be acting in good
                        faith if they proceed to (a) consummate the Plan and the agreements, settlements,
                        transactions, and transfers contemplated thereby and (b) take the actions
01:24513288.11

                                                          3
                       Case 19-11025-MFW            Doc 71      Filed 06/14/19    Page 4 of 17



                          authorized and directed by this Order, in each case, to the extent such actions are
                          consistent with the Plan or this Order, as applicable; and

                 j.       taken judicial notice of the papers and pleadings filed and all orders entered in the
                          Chapter 11 Case, as well as all evidence proffered or adduced and all arguments
                          made at the hearings held before this Court during the pendency of the Chapter 11
                          Case.

                 NOW, THEREFORE, it appearing that notice of the Combined Hearing and the

         opportunity for any party in interest to object to approval of the Disclosure Statement and

         confirmation of the Plan have been adequate and appropriate as to all Entities affected or to be

         affected by the Plan and the transactions contemplated thereby, and the legal and factual bases

         set forth in the documents filed in support of Confirmation and presented at the Combined

         Hearing establish just cause for the relief granted herein; and upon the record of the Combined

         Hearing; and after due deliberation and good cause appearing therefor, this Court hereby makes

         and issues the following findings of fact, conclusions of law and orders:

                 IT IS DETERMINED, FOUND, ADJUDGED, DECREED AND ORDERED THAT:

         I.      Notice

                 1.       As evidenced by the Voting Declaration and the Affidavit of Service filed in

         connection with service of the Combined Hearing Notice [D.I. 44], notice of the Disclosure

         Statement, the Plan, and the Combined Hearing, together with the deadlines for (i) voting to

         accept or reject the Plan as established by the Scheduling Order, (ii) objecting to the Disclosure

         Statement and the Plan and (ii) opting out of the Releases, as applicable, was appropriate and

         satisfactory and is approved in all respects.

         II.     Combined Hearing on the Disclosure Statement and Plan Confirmation

                 2.       It was appropriate to hold the Combined Hearing on the Debtor’s request for

         approval of the Disclosure Statement and confirmation of the Plan under sections

         105(d)(2)(B)(vi) and 1125(g) of the Bankruptcy Code, and Bankruptcy Rule 3018(b).
01:24513288.11

                                                            4
                         Case 19-11025-MFW        Doc 71      Filed 06/14/19   Page 5 of 17



         III.    Approval of the Disclosure Statement

                 3.      The Disclosure Statement, attached hereto as Exhibit A, is approved in all

         respects as containing “adequate information” (as such term is defined in section 1125(a) of the

         Bankruptcy Code and used in section 1126(b)(2) of the Bankruptcy Code) with respect to the

         Debtor, the Plan, and the transactions contemplated therein, and complies with section 1125 of

         the Bankruptcy Code and applicable nonbankruptcy law under section 1125(g) of the

         Bankruptcy Code.

                 4.      Any and all objections to the Disclosure Statement that have not been withdrawn

         or resolved prior to the Combined Hearing are hereby overruled.

         IV.     Solicitation

                 5.      Prior to commencing the Chapter 11 Case, the Debtor, through Epiq Corporate

         Restructuring, LLC (the “Voting Agent”), caused the Plan, the Disclosure Statement (which

         included as exhibits thereto, the Plan, a corporate structure chart, Financial Projections, and

         Liquidation Analysis (as each term is defined in the Disclosure Statement)), and a Ballot

         (collectively the “Solicitation Package”) to be transmitted to the Claim Holder in Class 2

         (Secured Note Claim) (the “Voting Holder”), the only Claim that is Impaired under the Plan and

         thereby entitled to vote on the Plan, in compliance with sections 1125(g) and 1126(b) of the

         Bankruptcy Code, the Bankruptcy Rules, the Local Rules, all other applicable provisions of the

         Bankruptcy Code, and all other applicable rules, laws, and regulations applicable to such

         solicitation.

                 6.      As set forth in the Voting Declaration, the Solicitation Package was transmitted to

         the Voting Holder on May 7, 2019, and the Voting Holder received its Ballot at such time. The

         form of the Ballot adequately addressed the particular needs of the Chapter 11 Case and was

         appropriate for the Voting Holder. The instructions on the Ballot advised the Voting Holder that,
01:24513288.11

                                                          5
                      Case 19-11025-MFW            Doc 71     Filed 06/14/19    Page 6 of 17



         for its Ballot to be counted, such Ballot must be properly executed, completed, and delivered to

         the Voting Agent so that it was actually received by the Voting Agent no later than 10:00 p.m.

         (prevailing Eastern Time) on May 7, 2019 (the “Voting Deadline”). The period during which the

         Debtor solicited the vote on the Plan was a reasonable period of time for the Voting Holder to

         make an informed decision to accept or reject the Plan due to, among other things, the Voting

         Holder’s prepetition role in negotiating the Plan and the Disclosure Statement.

                 7.       The Solicitation Procedures were appropriate and satisfactory based upon the

         circumstances of the Chapter 11 Case, were conducted in good faith, and complied with sections

         1125 and 1126 of the Bankruptcy Code, Bankruptcy Rules 3017 and 3018, all other provisions of

         the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and all other applicable

         nonbankruptcy rules, laws, and regulations.

         V.      Voting

                 8.       On the Petition Date, the Voting Declaration was filed with this Court, certifying

         the method and results of the Ballot tabulated for the Voting Class. The Voting Holder returned

         its Ballot accepting the Plan and, accordingly, the Plan was accepted by the only Claim Holder

         entitled to vote thereon. As evidenced by the Voting Declaration, the vote to accept or reject the

         Plan was solicited and tabulated fairly, in good faith, and in a manner consistent with the

         Bankruptcy Code, the Bankruptcy Rules, the Solicitation Procedures and the Local Rules.

         VI.     Confirmation of the Plan

                 9.       The requirements for confirmation of the Plan set forth in sections 1129(a) and

         1129(b), which include by reference sections 1122(a) and 1123(a)(1) of the Bankruptcy Code,

         have been satisfied. The Plan, attached hereto as Exhibit B, is confirmed pursuant to section

         1129 of the Bankruptcy Code.


01:24513288.11

                                                          6
                       Case 19-11025-MFW          Doc 71       Filed 06/14/19    Page 7 of 17



                 10.    Any and all objections to the Plan that have not been withdrawn or resolved prior

         to the Combined Hearing are hereby overruled.

                 11.    The Plan Supplement as well as the Exhibit to the Plan are integral to the Plan and

         are hereby approved.

                 12.    The Debtor and the Reorganized Debtor (as applicable) are authorized to take all

         actions required to effectuate the Plan and the Restructuring Transactions contemplated thereby.

                 13.    Each term of the Plan, the Plan Supplement and each Exhibit thereto is

         incorporated herein by reference, and are an integral part of this Order. The terms of the Plan,

         the Plan Supplement, all Exhibits thereto, and all other relevant and necessary documents shall

         be effective and binding as of the Effective Date. The failure to specifically include or refer to

         any particular article, section, or provision of the Plan or any related document in this Order does

         not diminish or impair the effectiveness or enforceability of such article, section, or provision.

                 14.    THE DISCHARGE, COMPROMISES, SETTLEMENTS, RELEASES,

         EXCULPATIONS, AND INJUNCTIONS SET FORTH IN ARTICLE X OF THE PLAN

         ARE APPROVED IN THEIR ENTIRETY AS IF SET FORTH HEREIN AT LENGTH,

         AND WILL BE EFFECTIVE IMMEDIATELY AND, EXCEPT AS OTHERWISE

         PROVIDED IN THE IMMEDIATELY FOLLOWING PROVISO OR IN THE PLAN,

         BINDING ON ALL PARTIES IN INTEREST ON THE EFFECTIVE DATE; PROVIDED,

         HOWEVER, THAT THE PROVISIONS SET FORTH IN ARTICLE X OF THE PLAN

         SHALL NOT LIMIT OR OTHERWISE AFFECT IN ANY MANNER ANY CLAIMS

         AND CAUSES OF ACTION THAT NGP TRIANGLE HOLDINGS, LLC OR ITS

         SUCCESSOR, GORDIAN TRIANGLE HOLDINGS, LLC (“GORDIAN TRIANGLE”),

         MAY HAVE AS FORMER NOTEHOLDER, SHAREHOLDER, OR OTHERWISE


01:24513288.11

                                                           7
                       Case 19-11025-MFW         Doc 71     Filed 06/14/19    Page 8 of 17



         (INCLUDING DERIVATIVE CLAIMS AND CAUSES OF ACTION), RELATING TO

         THE SALE OF ROCKPILE ENERGY SERVICES, LLC OR ITS ASSETS TO

         ROCKPILE NEWCO, LLC, A WHOLLY-OWNED SUBSIDIARY OF WHITE DEER

         ENERGY L.P. II, (THE “ROCKPILE TRANSACTION”), AND ANY SUCH CLAIMS

         AND CAUSES OF ACTION (COLLECTIVELY, THE “ROCKPILE CLAIMS”) ARE

         EXPRESSLY PRESERVED, TOGETHER WITH ANY AND ALL DEFENSES

         THERETO.

                 15.   NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PLAN

         OR THE PLAN DOCUMENTS, “RELEASING PARTIES”, AS DEFINED IN SECTION

         1.72 OF THE PLAN, SHALL NOT INCLUDE, AND IS HEREBY MODIFIED TO

         EXCLUDE, HOLDERS OF EQUITY INTERESTS AND SECTION 510(b) CLAIMS.

                 16.   Notwithstanding anything to the contrary in Article V.F. or J. or Article X of the

         Plan, to the extent that any Rockpile Claims became property of the Debtor’s estate upon the

         filing of the Debtor’s petition, then all rights of the Estate to bring such claims and causes of

         action (the “Transferred Rockpile Claims”), together with any and all defenses to the Transferred

         Rockpile Claims, are expressly preserved and not released and, upon the occurrence of the

         Effective Date, the Transferred Rockpile Claims shall (i) vest in the Reorganized Debtor, and

         (ii) be deemed immediately thereafter to be assigned and transferred to Gordian Triangle, free

         and clear of all Liens and Claims, together with the right under any applicable D&O Liability

         Insurance Policy to give notice with respect to such claims, and Gordian Triangle shall have the

         power and standing to investigate, commence, prosecute, settle or compromise the Transferred

         Rockpile Claims and shall succeed to all rights of the Reorganized Debtor with respect to the

         commencement and/or litigation of such claims and causes of action, including any defenses to


01:24513288.11

                                                        8
                       Case 19-11025-MFW            Doc 71       Filed 06/14/19   Page 9 of 17



         any counterclaims that may be asserted, including under section 558 of the Bankruptcy Code, by

         any defendant with respect to the Transferred Rockpile Claims; provided, that any recovery of

         Gordian Triangle in respect of such claims and causes of action asserted against current officers

         and directors of the Debtor under this Paragraph 16 shall be limited to amounts available under

         any applicable D&O Liability Insurance Policy and Gordian Triangle will not seek to assert

         personal liability against such officers and directors.        In connection with this assignment,

         Gordian Triangle expressly opts out of the releases in Article X of the Plan with respect to the

         Transferred Rockpile Claims.

                 17.     Notwithstanding anything to the contrary in the Plan, Article X.A thereof shall be

         read to solely apply to the Secured Note Claim held by JPMS, and the settlement of

         controversies relating to the contractual, legal and subordination rights that JPMS may have with

         respect to its Allowed Secured Note Claim.

                 18.     The Debtor shall cause to be served a notice of the entry of this Order and

         occurrence of the Effective Date, substantially in form attached hereto as Exhibit C

         (the “Confirmation Notice”), upon all parties listed in the creditor matrix maintained by the

         Voting Agent and all Equity Interest Holders no later than five (5) business days after the

         Effective Date.

         VII.    Approval of Distribution of the New Common Stock

                 19.     To the maximum extent provided by section 1145 of the Bankruptcy Code and

         applicable non-bankruptcy law, the offering, issuance, and distribution of the New Common

         Stock pursuant to the terms of the Plan complies with section 1145 of the Bankruptcy Code and

         shall be exempt from, among other things, the registration requirements of Section 5 of the

         Securities Act and any other applicable U.S., state, or local law requiring registration prior to the

         offering, issuance, distribution, or sale of securities.
01:24513288.11

                                                             9
                       Case 19-11025-MFW         Doc 71       Filed 06/14/19    Page 10 of 17



         VIII. Disallowance of Claims

                 20.    Except as otherwise specifically provided for in the Plan or this Order or as

         otherwise agreed, Holders of Claims need not file Proofs of Claim, and any and all Proofs of

         Claim that have been filed in this case shall be deemed expunged from the claims register on the

         Effective Date without any further notice to or action, order, or approval of this Court.

         IX.     Professional Fee Claims

                 21.    All final applications for Professional Fee Claims for services rendered or

         reimbursement of costs, expenses or other charges incurred by Professionals after the Petition

         Date and prior to and including the Effective Date shall be filed with this Court and served on the

         Reorganized Debtor, counsel to the Reorganized Debtor, and such other Entities who are

         designated by the Bankruptcy Rules or order of this Court no later than the Professional Claims

         Bar Date. Any Holder of a Professional Fee Claim that does not file and serve such application

         by the Professional Claims Bar Date shall be forever barred from asserting such Professional Fee

         Claim against the Debtor, the Reorganized Debtor, or their respective properties, and such

         Professional Fee Claim shall be deemed discharged as of the Effective Date. Objections to any

         final applications for Professional Fee Claims must be filed and served on the Reorganized

         Debtor, counsel to the Reorganized Debtor, and the applicable Professional no later than twenty-

         one (21) days after the filing of such final fee application with respect to such Professional

         Fee Claim. The Reorganized Debtor is authorized to pay compensation for professional services

         rendered and reimbursement of expenses incurred after the Effective Date in the ordinary course

         of business and without the need for this Court’s approval. The reasonable and documented

         professional fees and expenses of Duane Morris, LLP, as counsel to the JPM Parties, incurred

         prior to the Petition Date and thereafter up to the Effective Date, shall be paid by the Debtor or


01:24513288.11

                                                         10
                       Case 19-11025-MFW          Doc 71       Filed 06/14/19   Page 11 of 17



         the Reorganized Debtor (or reimbursed to the JPM Parties) on or immediately following the

         Effective Date without the need for filing any fee application or approval by this Court.

         X.      Treatment of Executory Contracts and Unexpired Leases

                 22.    The assumption of Executory Contracts and Unexpired Leases as set forth in

         Article VI of the Plan is hereby approved.

                 23.    The only adequate assurance of future performance of any Executory Contract or

         Unexpired Lease that is assumed in connection with the Plan shall be the promise of the

         Reorganized Debtor to perform all obligations under any Executory Contract or Unexpired Lease

         assumed under the Plan.

                 24.    The Debtor having not received any objection with respect to the proposed

         assumption of the Executory Contracts and Unexpired Leases identified on Exhibit A to the Plan

         or the Cure Amounts designated in connection therewith, such Executory Contracts and

         Unexpired Leases shall be deemed assumed upon the occurrence of the Effective Date, and

         counterparties thereto are bound by the Cure Amounts identified on Exhibit A to the Plan.

                 25.    To the maximum extent permitted by law, to the extent any provision in any

         Executory Contract or Unexpired Lease assumed pursuant to the Plan restricts or prevents,

         purports to restrict or prevent, or is breached or deemed breached by, the assumption of such

         Executory Contract or Unexpired Lease (including any “change of control” provision), such

         provision shall be deemed modified such that the transactions contemplated by the Plan shall not

         entitle the non-Debtor party thereto to terminate such Executory Contract or Unexpired Lease or

         to exercise any other default-related rights with respect thereto.

         XI.     Discharge of Claims

                 26.    To the fullest extent provided under section 1141(d)(1)(A) and other applicable

         provisions of the Bankruptcy Code, except as otherwise expressly provided herein or by the Plan,
01:24513288.11

                                                          11
                       Case 19-11025-MFW          Doc 71       Filed 06/14/19    Page 12 of 17



         and effective as of the Effective Date: (i) the rights afforded in the Plan and the treatment of all

         Claims and Equity Interests in the Plan will be in exchange for and in complete satisfaction,

         settlement, discharge, and release of all Claims and Equity Interests of any nature whatsoever,

         including any interest accrued on such Claims from and after the Petition Date, against the

         Debtor or any of its assets, property, or Estate; (ii) the Plan will bind all Holders of Claims and

         Equity Interests; (iii) all Claims and Equity Interests will be satisfied, discharged, and released in

         full, and the Debtor’s liability with respect thereto will be extinguished completely, including

         any liability of the kind specified under section 502(g), 502(h) or 502(i) of the Bankruptcy Code;

         provided, however, that Unimpaired Claims shall be satisfied in accordance with the Plan; and

         (iv) except as provided in Paragraphs 14 and 16 hereof, all Entities will be precluded from

         asserting against, derivatively on behalf of, or through, the Debtor, the Debtor’s Estate, the

         Reorganized Debtor, each of their successors and assigns, and each of their assets and properties,

         any other Claims or Equity Interests based upon any document, instrument or any act or

         omission, transaction, or other activity of any kind or nature that occurred prior to the Effective

         Date. Notwithstanding anything to the contrary in the Plan, any related documents or exhibits of

         this Order, no non-Debtor affiliates or subsidiaries of the Debtor are receiving a discharge

         pursuant to section 1141 of the Bankruptcy Code.

         XII.    No Action Required

                 27.    Under the provisions of the Delaware General Corporation Law, including section

         303 thereof, and section 1142(b) of the Bankruptcy Code, no action of the respective directors,

         officers or equity holders of the Debtor is required to authorize the Debtor or the Reorganized

         Debtor to enter into, execute, deliver, file, adopt, amend, restate, consummate or effectuate, as

         the case may be, the Plan, the Restructuring Transactions, and any contract, assignment,

         certificate, instrument, or other document to be executed, delivered adopted or amended in
01:24513288.11

                                                          12
                       Case 19-11025-MFW          Doc 71       Filed 06/14/19   Page 13 of 17



         connection with the implementation of the Plan.

         XIII. Governmental Approvals Not Required

                 28.    This Order shall constitute all approvals and consents required, if any, by the

         laws, rules, or regulations of any state or any other governmental authority with respect to the

         implementation or consummation of the Plan and any documents, instruments, or agreements,

         and any amendments or modifications thereto, and any other acts referred to in or contemplated

         by the Plan, the Disclosure Statement, and any documents, instruments, or agreements, and any

         amendments or modifications thereto.

         XIV. Retention of Rights of Governmental Units

                 29.    Notwithstanding any provision in the Plan, this Confirmation Order or other

         related Plan documents:

                 Nothing discharges or releases the Debtor, the Reorganized Debtor, or any non-debtor

                 from any right, claim, liability or cause of action of the United States (including its

                 agencies and departments, the “United States”) or any State, or impairs the ability of the

                 United States or any State to pursue any claim, liability, right, defense, or cause of action

                 against any Debtor, Reorganized Debtor or non-debtor. Contracts, purchase orders,

                 agreements, leases, covenants, guaranties, indemnifications, operating rights agreements

                 or other interests of or with the United States or any State shall be, subject to any

                 applicable legal or equitable rights or defenses of the Debtor or Reorganized Debtor

                 under applicable non-bankruptcy law, paid, treated, determined and administered in the

                 ordinary course of business as if the Debtor’s bankruptcy case was never filed and the

                 Debtor and Reorganized Debtor shall comply with all applicable non-bankruptcy law.

                 All claims, liabilities, rights, causes of action, or defenses of or to the United States or

                 any State shall survive the Chapter 11 Case as if it had not been commenced and be
01:24513288.11

                                                          13
                      Case 19-11025-MFW           Doc 71       Filed 06/14/19   Page 14 of 17



                 determined in the ordinary course of business, including in the manner and by the

                 administrative or judicial tribunals in which such rights, defenses, claims, liabilities, or

                 causes of action would have been resolved or adjudicated if the Chapter 11 Case had not

                 been commenced; provided, however, that nothing in the Plan or this Confirmation Order

                 shall alter any legal or equitable rights or defenses of the Debtor or the Reorganized

                 Debtor under non-bankruptcy law with respect to any such claim, liability, or cause of

                 action. Without limiting the foregoing, for the avoidance of doubt: (i) the United States

                 and any State shall not be required to file any Proofs of Claim or administrative expense

                 claims in the Chapter 11 Case for any right, claim, liability, defense, or cause of action;

                 (ii) nothing shall affect or impair the exercise of the United States’ or any State’s police

                 and regulatory powers against the Debtor, the Reorganized Debtor or any non-debtor;

                 (iii) nothing shall be interpreted to set cure amounts or to require the United States or any

                 State to novate or otherwise consent to the transfer of any federal or state contracts,

                 purchase orders, agreements, leases, covenants, guaranties, indemnifications, operating

                 rights agreements or other interests; (iv) nothing shall affect or impair the United States’

                 or any State’s rights and defenses of setoff and recoupment, or ability to assert setoff or

                 recoupment against the Debtor or the Reorganized Debtor and such rights and defenses

                 are expressly preserved; (v) nothing shall constitute an approval or consent by the United

                 States or any State without compliance with all applicable legal requirements and

                 approvals under non-bankruptcy law; and (vi) nothing shall relieve any party from

                 compliance with all licenses and permits in accordance with non-bankruptcy law.




01:24513288.11

                                                          14
                       Case 19-11025-MFW          Doc 71       Filed 06/14/19    Page 15 of 17



         XV.     Nonseverability of Plan Provisions Upon Confirmation

                 30.    The failure to specifically include or refer to any particular article, section, or

         provision of the Plan, any Exhibit, or any related document in this Order does not diminish or

         impair the effectiveness or enforceability of such article, section, or provision.

         XVI. Non-Impairment

                 31.    Notwithstanding anything to the contrary in the Plan, this Order or any document

         executed, or transaction entered into, in connection with the Plan or the Restructuring

         Transactions, until Class 1 Claims, Class 3 Claims and Class 4 Claims, as applicable, have been

         paid in full in accordance with the terms of such respective Claims or otherwise satisfied in

         accordance with the Plan, (a) the provisions of Articles V.G, V.H, X.C, X.E, X.F or X.G of the

         Plan shall not apply or take effect to such Claims, (b) such Claims shall not be deemed settled,

         satisfied, resolved, released, discharged or enjoined by any provision of the Plan and (c) the

         Reorganized Debtor shall remain liable for such applicable Claims.

         XVII. Immediate Binding Effect; Waiver of Stay

                 32.    Notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062, or otherwise, upon

         the occurrence of the Effective Date, this Order is intended to be a Final Order and the period

         within which an appeal must be filed commences upon entry hereof, and the terms of this Order

         and the Plan shall be immediately effective and enforceable and deemed binding upon the

         Debtor, the Reorganized Debtor, and any and all Holders of Claims or Equity Interests

         (irrespective of whether Holders of such Claims or Equity Interests are deemed to have accepted

         the Plan), all Entities that are parties to or are subject to the Plan, each Entity acquiring property

         under the Plan and any and all non-Debtor parties to Executory Contracts and Unexpired Leases

         with the Debtor. This Order shall take effect immediately and shall not be stayed pursuant to

         Bankruptcy Rules 3020(e), 6004(g), 6006(d), or 7062.
01:24513288.11

                                                          15
                       Case 19-11025-MFW         Doc 71       Filed 06/14/19   Page 16 of 17



         XVIII. Retention of Jurisdiction

                 33.    Pursuant to sections 105(a) and 1142 of the Bankruptcy Code, and

         notwithstanding the entry of this Order or the occurrence of the Effective Date, this Court, except

         as otherwise provided in the Plan or herein, shall retain jurisdiction over all matters arising out

         of, and related to, the Chapter 11 Case and the Plan to the fullest extent permitted by law.

         XIX. Applicable Non-Bankruptcy Law

                 34.    Pursuant to sections 1123(a) and 1142(a) of the Bankruptcy Code, the provisions

         of this Order, the Plan, and any related documents, or any amendments or modifications thereto,

         shall apply and be enforceable notwithstanding any otherwise applicable non-bankruptcy law.

         XX.     Substantial Consummation

                 35.    Substantial consummation of the Plan under section 1101(2) of the Bankruptcy

         Code shall be deemed to occur on the Effective Date.

         XXI. Exemption from Certain Transfer Taxes and Fees

                 36.    Pursuant to section 1146(a) of the Bankruptcy Code, any transfers of property

         pursuant to the Plan shall not be subject to any document recording tax, stamp tax, conveyance

         fee, intangibles or similar tax, mortgage tax, stamp act, real estate or personal property transfer

         tax, sale or use tax, mortgage recording tax, or other similar tax or governmental assessment, and

         upon entry of the Order, the appropriate governmental officials or agents shall forgo the

         collection of any such tax or governmental assessment and accept for filing and recordation any

         of the foregoing instruments or other documents pursuant to such transfers of property without

         the payment of any such tax, recordation fee, or governmental assessment.

         XXII. Reversal

                 37.    If any or all of the provisions of this Order are hereafter reversed, modified or

         vacated by subsequent order of this Court or any other court, such reversal, modification or
01:24513288.11

                                                         16
                       Case 19-11025-MFW        Doc 71       Filed 06/14/19   Page 17 of 17



         vacatur shall not affect the validity or enforceability of the acts or obligations incurred or

         undertaken under or in connection with the Plan prior to the Debtor’s receipt of written notice of

         such order. Notwithstanding any such reversal, modification or vacatur of this Order, any such

         act or obligation incurred or undertaken pursuant to, and in reliance on, this Order prior to the

         effective date of such reversal, modification or vacatur shall be governed in all respects by the

         provisions of this Order and the Plan and all related documents or any amendments or

         modifications thereto.

         XXIII. Waiver of Section 341(a) Meeting

                 38.    As of the date of this Order, the requirements that (i) the U.S. Trustee convene a

         meeting of creditors pursuant to section 341(a) of the Bankruptcy Code, (ii) the Debtor file its

         Schedules and Statements, and (c) the Debtor file its Rule 2015.3 Reports are hereby waived.

         XXIV. This Order Controlling

                 39.    If there is any express conflict between the Plan and this Order, the terms of this

         Order shall control.




01:24513288.11   Dated: June 14th, 2019
                 Wilmington, Delaware                           MARY F. WALRATH
                                                        17      UNITED STATES BANKRUPTCY JUDGE
